DETAILED ACTION
In Reply filed on 05/11/2022, claims 1-6, 9-13, and 15-19 are pending. Claims 15-19 are withdrawn based on Restriction Requirement. Claim 1-6 and 9-13 are currently amended. Claims 7-8, and 14 are cancelled. Claims 1-6 and 9-13 are considered in the current Office Action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Previous Objections/Rejections
Previous objections to the drawings and specifications have been withdrawn based on the Applicant’s amendment. 
Previous claim objections have been withdrawn based on the Applicant’s amendment.
35 USC 112(b) rejections of claims 10, 12, and 14 have been withdrawn based on the Applicant’s amendment. 
35 USC 102 rejections of claims 1-3, 5, 8, and 11-14 as anticipated by John have been withdrawn based on the Applicant’s amendment. However, new 103 rejections have been established. See Response to Argument below.
35 USC 102 rejections of claims 1-2, 5, and 9-10 as anticipated by Ji have been withdrawn based on the Applicant’s amendment. However, new 103 rejections have been established.
35 USC 103 rejections of claims and 7 have been maintained in view of the Applicant’s argument. See Response to Argument below.
35 USC 103 rejection of claim 6 has been maintained in view of the Applicant’s argument. See Response to Argument below. 
Election/Restrictions
In Reply filed on 09/21/2022, the Applicant requests rejoinder of claims 15-19 by way of the present amendment, as independent claim 15 incorporates all of the features of independent claim 1 (see Response filed pm 05/11/2022). 
However, since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 15-19 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over US2020/0108549 (“John et al” hereinafter John).
Regarding Claim 1, John teaches a stereolithographic 3D printer (Title and [0002]) comprising: 
a build vessel (Figure 5) having: at least one side wall (Figure 5, cylinder 10); a print platform (Figure 5, piston 16 has a surface where the object is built upon [0062]); and a visual display screen (Figure 5, a transparent bottom plate 12); wherein the at least one side wall, the print platform and the visual display screen define a sealed build chamber therebetween (Figure 4A, cylinder 10, piston 16, and bottom plate 12 defined a build chamber where an object can be manufactured), the print platform or visual display screen being movable within the build vessel, allowing the volume of the sealed build chamber to be varied ([0062], the piston 16 moves away from the bottom plate by a desired predetermined layer thickness and driven by a drive motor), 
a reservoir vessel (Figure 5) defining a reservoir chamber for housing a photopolymer (Figure 5, container 40 which holds a supply of building material [0069]), the build chamber being coupled to the reservoir chamber by a valve to allow the photopolymer to move between the build chamber and the reservoir chamber ([0069], a controllable drive acts on the cartridge piston 42 to push piston 42 to convey build material out of the cartridge into the supply line 14 and the interior of the cylinder 10. Furthermore, at the supply line preferably a valve is provided which is configured to be able to open or block the supply line [0039]), but fails to explicitly teach wherein the build layer thickness is determined by a pressure solely on the reservoir chamber with the build chamber volume freely adjustable.
However, John teaches a drive motor 52 acts on the piston rod 18 to control the movement of the piston rod 18 and thus the piston 16 (Figure 1 and [0061]). On the other hand, a controllable drive acts on the cartridge piston 42 in order push the cartridge piston 42 in a controlled manner ([0024]). John further teaches a control unit that selectively drives one or more cartridges holding the respectively desired building material compositions to convey material into the cylinder ([0025]). Thus, it is implied that there are separate controls for the piston 16 and cartridge piston 42 since the piston 16 must move to compensate the transfer of different material into the cylinder by different cartridges holding to convey materials. Furthermore. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to identify the thickness of the layers are solely depended on the amount of build material being transfer into the build chamber since the build chamber itself does not contain any build material ([0020]). Therefore, the apparatus as disclosed is capable of performing these functions. Limitations directed toward the capabilities or intended uses of the apparatus are given patentable weight to the extent which effects the structure of the apparatus. MPEP 2114.
Regarding Claim 2, John teaches the 3D printer of claim 1, wherein the photopolymer is delivered into the build chamber by pressure on the reservoir chamber containing the photopolymer ([0069], a controllable drive acts on the cartridge piston 42 to push piston 42 to convey build material out of the cartridge into the supply line 14 and the interior of the cylinder 10. Pushing the piston implies pressurizing the container holding the material in order to move the materials from one container to another).
Regarding Claim 3, John teaches the 3D printer of claim 2, wherein the photopolymer within the reservoir chamber is pressurised by a piston, which acts to reduce the volume of the reservoir chamber ([0069], a controllable drive acts on the cartridge piston 42 to push piston 42 to convey build material out of the cartridge into the supply line 14 and the interior of the cylinder 10). 
Regarding Claim 4, John teaches the 3D printer of claim 1, but does not explicitly teach where the build chamber does not have an air blanket covering the photopolymer during the build process.
However, John teaches the front face of the piston 16 is spaced apart from the facing surface of the bottom plate 12 by the desired predetermined layer thickness during the build process ([0062]). Based on the instant application, the build chamber does not have an air blanket in order to achieved the volume of the build chamber corresponds to the volume of the material within the build chamber (page 5, lines 7-9 of instant application). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the apparatus taught by John does not have an air blanket because the same build processing is taken place in both the instant application and the prior art reference. 
Regarding Claim 5, John teaches the 3D printer of claim 1, wherein the print platform is movable within the build vessel and creates a seal at its perimeter (([0062], the piston 16 moves away from the bottom plate by a desired predetermined layer thickness and driven by a drive motor. The cylinder 10, the piston 16, and the bottom plate 12 define a closed building space having a variable volume in the interior of the cylinder which implies moving the piston still creates a closed building space, thus sealing the perimeter [0031]).
Regarding Claim 11, John teaches the 3D printer of claim 1, wherein the photopolymer is a particle rich slurry ([0007]); and optionally wherein the particles are metal or ceramic.
Regarding Claim 12, John teaches the 3D printer of claim 1, wherein the 3D printer comprises an air release valve located in the at least one side wall (Figure 5 contains a second supply line for delivery of fluids and preferably a valve is provided which is configured to be able to open or block the supply line [0039]), configured to allow a fluid to enter the build chamber ([0025] and [0027]), wherein, in use, entry of the fluid into the build chamber forces photopolymer from the build chamber into the reservoir chamber (the apparatus is capable of performing the function since structural limitations are identical).
Regarding Claim 13, John teaches the 3D printer of claim 1, wherein the build chamber can be filled with a wash fluid to solubilise the photopolymer ([0027]).
Claims 6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over US2020/0108549 (“John et al” hereinafter John) as applied to claim 1 above, and further in view of CN109483882B (Ji). 
Regarding Claim 6, John teaches the 3D printer of claim 1. John further teaches a transparent bottom plate 12 (Figure 5) that is intended to carry out a spatially selective exposure through the bottom plate which means that the bottom plate is translucent ([0021]), but fails to teach where the visual display screen is movable within the build vessel and creates a seal at its perimeter. 
However, Ji teaches a visual display screen is movable within the build vessel and creates a seal at its perimeter. (Figure 12a, projection imaging device 37-1 is movable in the arrow 81-1 direction which maintaining a seal at its perimeter).
	John and Ji are considered to be analogous to the claimed invention because both are in the same field of device for building a shaped body by stereolithographic solidification of building material by photopolymerization. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to simply substitute the transparent bottom plate as taught by John with the projection imaging device 37-1 as taught by Ji to double the printing speed with a moveable projection imaging device (Page 9, lines 40-41). Furthermore, the result of the substitution would have been similar and predictable. See MPEP 2143(I)(B).
Regarding Claim 9, John teaches the 3D printer of claim 1, but fails to teach wherein the visual display screen is an LCD screen; and optionally wherein the LCD screen is illuminated by an LED backlight.  
However, Ji teaches the visual display screen is an LCD screen (Page 6, lines 36-38, light source imaging device 37 might be an LCD mask type light source); and optionally wherein the LCD screen is illuminated by an LED backlight (it is an optional limitation; thus, no patentable weight were given). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to simply substitute the transparent bottom plate as taught by John with the projection imaging device 37-1 which may be an LCD mask type light source as taught by Ji for the same reason set forward in claim 6. 
Regarding Claim 10, John teaches the 3D printer of claim 1, but fails to teach wherein the visual display screen enables the passage of visible or near-visible UV light.
However, Ji teaches the visual display screen enables the passage of visible or UV light (Page 10, lines 1-3, light sources such as 405 nm to 600nm visible light).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to simply substitute the transparent bottom plate as taught by John with the projection imaging device 37-1 enables the passing of light source such as 405 nm to 600 nm visible light as taught by Ji for the same reason set forward in claim 6.
Response to Arguments
Applicant's arguments filed on 09/21/2022 have been fully considered but they are not persuasive. 
The Applicant argues that John reference fails to teaches fails to teach all of the claimed limitation of claim 1. Specifically, John fails to teach “wherein the build layer thickness is determined by a pressure solely on the reservoir chamber with the build chamber volume freely adjustable”. Applicant argues that John discloses the movement of the piston and conveying the build material are separate actions, with the conveying of build material occurring in response to the creation of an additional space. Furthermore, there would be no technical underpinning as to why one of skill in the art would adapt the method of John towards the printer as presently claimed. Additionally, it is submitted that this contention is merely a conclusory hindsight reconstruction that fails to take the reference as a while into consideration.
The Examiner respectfully disagrees. Figure 5 of John shows a container 40 that holds a supply of building material with a cartridge piston or plug 42. A controllable drive acts on the cartridge piston 42 to push the cartridge piston 42 into the interior of the cartridge to thereby convey building material out of the cartridge the interior of the cylinder 10 ([0069]). The pressure applied by the piston pushed a desired amount of building material into cylinder which forms a layer of object, which is the thickness of the layer. If the greater pressure is applied by the piston, the amount of building material supplied increased, and the thickness of a layer of object also increased. Likewise, if less pressure is applied by the piston, the amount of building material supplied decreased, and the thickness of a layer of object also decreased. Furthermore, John teaches a drive motor 52 acts on the piston rod 18 to control the movement of the piston rod 18 and thus the piston 16 (Figure 5 and [0061]) within the cylinder 10. On the other hand, a controllable drive acts on the cartridge piston 42 in order push the cartridge piston 42 in a controlled manner ([0024]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to identify separate control for the piston 16 and the cartridge piston 42. Therefore, the volume of the build chamber can be freely adjusted by an independent control. 
Under the broadest reasonable interpretation (BRI), the words of a claim must be given their plain meaning unless such meaning is inconsistent with the specification, and it is improper to import claim limitations from the specification into the claim. In this case, the claimed subject matter does not disclose a relationship between the pressure in the reservoir chamber and the volume of the build chamber. Instead, under the BRI, it discloses that the pressure on the reservoir chamber determined the build layer thickness AND the build chamber volume can be adjust freely. Therefore, John does teaches all of the structural and functional limitation of amended claim 1 and limitations directed toward the capabilities or intended uses of the apparatus are given patentable weight to the extent which effects the structure of the apparatus. MPEP 2114.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The Applicant argues that John is generally directed towards a systems for the use of high viscosity building materials that are not flowable and making the piston 16 of John freely adjustable would in fact increase the required pressure further which will reduce the efficiency of the system and there is no expectation of success in making this change. 
The Examiner respectfully disagrees. John discloses the building material may have a broad range of viscosities from being flowable to not flowable, and may include besides photopolymerizable monomer compounds fillers such as ceramic, glass ceramic or metal powder, and optionally dispersing media and other additives ([0007]). Here, the material is worked upon by the apparatus and the apparatus disclosed by John is capable of dispensing flowable material without effecting the structure of the claimed apparatus. Furthermore, as explained above, the words of claimed must be interpreted under BRI and the piston 16 of John can be freely adjustable by the drive motor 52 based on the predetermined rotational and linear steps ([0061]). 
The Applicant argues the entire disclosure of John focuses on the simultaneous linear and rotational movement of the described piston and the modification proposed by the Office would frustrate the intended purpose of John as one of skill in the art could not leave the build chamber freely adjustable, that is by removing or disconnecting the required drive motor, while also achieving the rotational movement of the piston 16 which is the core inventive feature of John.
The Examiner respectfully disagrees. The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (MPEP 2144. IV). Therefore, John can discloses an entirely different reason or motivation as long as it discloses all of the structural and functional limitations of the claimed subject matters. Furthermore, the claim limitation does not prevent the volume of the build chamber to be freely adjusted by a drive motor. 
In conclusion, John does teach all of the structural and functional limitations of claim 1 and the 35 USC 103 rejections of claims 1-5 and 11-13 have been established. The 35 USC 103 rejections of claims 6 and 9-10 as being obvious in view of John and Ji have been established. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINWEN (Cindy) YE whose telephone number is (571)272-3010. The examiner can normally be reached Monday - Thursday 8:30 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

XINWEN (CINDY) YE
Examiner
Art Unit 1754


/LEITH S SHAFI/Primary Examiner, Art Unit 1744